 In the Matter Of AMERICAN DISTRICT TELEGRAPH COMPANY, EMPLOYERandLOCAL No. 11, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, A. F. OF L., PETITIONERCase No. :1-RC-124SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONMay 12, 1949On August 5, 1948, the Board issued its Decision and Direction ofElection in the above-entitled case.'On August 30, 1948, the Board issued its Order, staying any furtherproceedings pursuant to the Decision and Direction of Election, reop-ening the record, and remanding the case to the Regional Director.for the purpose of taking evidence as to the unit appropriate for thepurposes of collective bargaining.Pursuant to this Order, a hearing was held before Ben Grodsky,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.The Employer's request for oral argument ishereby denied, as the record and briefs, in our opinion, adequatelypresent the issues and the positions of the parties.In the original Decision herein, the Board found appropriate abargaining unit consisting of all of the Employer's plant and operatingdepartment employees, excluding sales employees, office and clericalemployees, professional employees, supervisors, and guards.TheDecision defined the guards excluded from the unit in the followinglanguage:The term "guards," as used herein, does not refer to men em-ployed to guard the property of customers of the Employer;instead it refers to those employees, if any, who guard the em-ployer's own premises.SeeMatter of Brink's Incorporated, 77N. L. R. B. 1182.178 N. L.R. B. 864.83 N. L. R. B.. No. 84.517844340-50-vol. 83-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer took the position at the hearing hereinand in itsbrief that most of the employees in its plant and operating departmentsare guardswithin themeaning ofSection 9 (b) (3) of the amendedAct, and that they therefore may not either be included in a bargainingunit also containing employees who are not guards or be representedby a labor organization which, like the Petitioner (IBEW)also rep-resents employees who are not guards.The Employer, a California corporation, is one of a Nation-widesystem of affiliated corporationsengagedin the business of protectingindustrial, business, and Government property. It installs and main-tainson the premises of its subscribers numerous electrical devicesdesigned to give constant protection through frequent, periodic report-ing signals, and to give an alarm in the event of fire or unauthorizedentry.Most of these devices are connected by leased wire to the centralor subisidiary stations maintained by the Employer, where all alarmsactivate a visual, audio, or automatic tape recording device.In addi-tion, the Employer provides a watchman's reporting service whichinitiates an alarm at the Employer's central or subsidiary stations, if awatchman employed by a subscriber fails to "punch in" at the propertime at guard boxes located throughout the subscriber's premises.The Employer's operations are divided between its plant departmentand its operating department.The Petitioner seeks to represent theemployees in both these departmentsas a singleunit.The plant de-partment, consisting of about 85 employees, supervises installations ofequipment, repairs the equipment, and operates a small shop whichmanufactures protective windowscreens.The operating department, consisting of approximately 69 em-ployees, operates the central and subsidiary stations and responds toalarms from subscribers' premises.Aside from the supervisors and2 employees who are classified as operators and spend all their work-ing time in the central station,allthe employees in the operating de-partment are classified as "guard operators" or "guards" (hereinafterjointly referred to as guards) ,2 and they are all uniformed, deputized,and armed.All guards carry some hand tools and are expected tomake temporary repairs whenever they discover that an alarm hasbeen caused by a broken or defective electrical circuit.None of theEmployer's guards regularly patrol the premises of subscribers.How-ever, when they discover that a subscriber's watchman is missing fromhis post, intoxicated on duty, or otherwise unable to protect the sub-scriber's property, it is their duty to patrol the premises until they are2There is no significant distinction between the duties of guards and the duties of guardoperators. AMERICAN DISTRICT TELEGRAPH COMPANY519relieved by the subscriber or by another of thesubscriber's own watch-men.The operatingdepartmentAs noted above, the Employer contends that the-Petitioner, whichadmits tomembership employees other than guards, is ineligible torepresent any of the employeeseither in its operating department orplant department, on the ground that all the employees of both de-partments are "guards" within the meaning of Section 9 (b) (3) ofthe amended Act.That section provides :That the Board shall not . . . decide that any unit is appro-priate ... if it includes, together with other employees, anyindividual employed as a guard to enforce against employees andother persons rules to protect property of the employer or to pro-tect the safety of persons on the employer's premises; .. .The Petitioner argues that none of the employees whom it seeks torepresent are the type of guard covered by Section 9 (b) (3), becausenone of them protect the property oftheir ownemployer or the safetyof persons on their own employer's premises.A literal reading of the language of Section 9 (b) (3) militatesagainst the Petitioner's argument, because the word "employer" mayreasonably be regarded as referring to the employer of the guardedemployees and persons against whom rules are being enforced. Suchan application of these words would be in harmony with the resultsintended by the Congress.But even if a literal reading of the lan-guage of Section 9 (b) (3) were to be regarded as lending supportto the Petitioner's argument, the Board must look beyond the literalwords of the Act when it determines that a strict application of thosewords would produce a result inimical to that intended by the Con-gress.'Clearly, the Congress intended to insulate plant guards fromregular production workers employed on the guarded premises, sothat the guards' primary duty of maintaining the security of thosepremiseswould not be hampered by any sense of loyalty to fellowemployees other than guards 4a4SeeMatter of Advance Pattern Company,80 N. L. R. B. 29.Senator Taft made the following report to the Senate concerning this sectionSection 9(b) is also the same as Section 9 (b) of the Senate amendment with theexception of an addition of a third clause relating to plant guards.As has beenpreviously stated,the Senate rejected a provision in the House bill which would haveexcluded plant guards as employees protected by the act.The conferees on both sides,however, have been impressed with the reasoning* of the Circuit Court of Appeals forthe Sixth Circuit in the Jones and Laughlin case in which an order of the Boardcertifying as a bargaining representative of guards,the same union representing theproduction employees was set aside.Although this case was recently reversed by the 520DECISIONS' OF NATIONAL LABOR RELATIONS BOARDWe have examined carefully the legislative' history of Section 9(b) (3) but have not discovered, nor has the Petitioner cited to us,any evidence that the Congress intended to draw a distinction betweenplant giiards hired directly by an employer and plant guards who areemployed'by a guard service. Clearly, this Board would be thwartinginstead of implementing the intent of the Congress if it adopted arule under which a labor organization that represented nonguards.could also be certified as a bargain representative for guards, simplybecause those guards protected property which did not belong totheir own employer.As the employees in the Employer's operatingdepartment are plant guards primarily engaged in the protection ofproperty against fire and theft, we find, in accordance with the fore-going, that they are guards within the meaning of Section 9 (b) (3)of the amended Act.5We shall therefore exclude them from the unithereinafter found appropriate.6The plant departmentWe cannot, however, agree with the Employer's contention that its85 employees in its plant department, like those in the operatingdepartment, are guards within the meaning of Section 9 (b) (3). Therecord reveals hat there is little interchange of employees betweenthe 2 departments, that they are separately supervised, and that theyare located at different addresses in the city of Los Angeles. Further,it appears that the employees in the plant department, who are pri-marily electricians and electrical maintenance men, are engaged forthe most part in installing and maintaining the electrical deviceswhich initiate the alarms that are received by the Employer's guardstations.Except for the night repairmen, none of the employees ofthe plant department are uniformed, deputized, or armed.Occasion-ally some of the night repairmen are armed. In most instances, how-Supreme Court on the ground that the Board had it within its power to make sucha holding,four of the Justices agreed with the Circuit Court of Appeals holding, thatthis was an abuse of the discretion permitted to the Board under the act.One of theMembers of the Board has also expressed this view in a number of dissenting opinions.Under the language of clause(3), guards still retain their rights as employees underthe National Labor Relations Act, but the Board is instructed not to place them in the-same bargaining unit with other employees,or to certify as bargaining representativesfor the guards a union which admits other employees to membership or is affiliateddirectly or indirectly with labor organizations admitting employees other than guardsto membership.Cong. Rec. Sen.June 5, 1947,page 6601.s SeeMatter of Young Patrol Service,75 N. L.R. B. 404.6 In reaching this conclusion,we are not unmindful of our Decision inMatter of Brink's-Incorporated,77N. L.R. B. 1182,wherein the Board(Member Murdock dissenting) foundthat armored truck guards werenotguards within the meaning of Section 9 (b) (3). Inso-far as that Decision relied upon the fact that the employees there involved were not plantguards, it is reaffirmed.However,insofar as it relied'upon the fact that the propertywhich they protected did not belong to their own employer,it is herebyreversed. AMERICAN DISTRICT -TELEGRAPH COMPANY521ever, they are unarmed because they are usually dispatched only incompany with a guard from the Employer's operating department, ornot sent out until after the guard has made an examination and de-termined that he is unable to repair defective electrical appliance.In view of the foregoing and upon the entire record, we conclude,as we have done in separate proceedings involving two of the Em-ployer's sister corporations,' that the Employer's plant departmentemployees arenotguards within the meaning of Section 9 (b) (3)of the Act.Accordingly, we find that all the employees of the plantdepartment of American District Telegraph Company, Los Angeles,California, excluding sales empoyees, office and clerical employees,professional employees, and supervisors constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the plant department unit found appropriate above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Local No. 11, International Brotherhood of Electrical Workers,A. F. of L.CHAIRMAN HERZOO and MEMBER HOUSTON,dissenting in part :We cannot agree with the finding of our colleagues that the menin this Employer's operating department are "guards" within theparticular meaning of Section 9 (b) (3) of the Act. The fact that theirsole function is to guard the premises of persons other than their ownMatter of American District Telegraph Company of an Francisco,78 N. L R B. 150;Matter of American Protection Company,Case No. 9-R-2304,decided May 26— 1948. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployerseemsto us to take them outside the statutory definition.We would adhere to the entire holding in thecase, in whichtwo of our colleagues also joined, and not reverse it in any respect.Because these men protect the premises of their employer's subscribers,andnottheir own employer's premises, we would authorize the useof the Board's processes to permit them to select the Petitioner astheir representative.'Section 9 (b) (3) of the Act clearly provides that the Board shallnot find appropriate any bargaining unit which includes, togetherwith other employees "any individual employed as a guard to enforceagainst employees and others rules to protect propertyof the employeror to protect the safety of persons- on the employer'spremises."[Italicssupplied.]The majority concludes that the terms "em-ployer" and "employer's," in italics immediately above, may rea-sonably be regarded as referring to the employer of the guardedemployees or the employer of employees against whom rules are beingenforced.We cannot agree with this conclusion, because we believethat its net effect is to render meaningless Congress' use of the terms"employer" and "employer's."Had Congress intended to apply the limitations of this section toall guards, regardless of who employed them or whose property theyprotected, it need not have described the property protected as the"property of the employer."Nor indeed did it have to restrict thesafeguarding of persons to those on "the employer's premises."ButCongress did use both these-phrases.Adopting the common, rule ofstatutory construction that the words of a statute are presumed to havebeen used withsomeintent, we are unable to find, as our colleaguesappear to have done, that these words have no significance.We believe,therefore, that the term "employer" must be taken to refer to theguard's own employer.We agree with our colleagues that the over-all intent of Congressin enacting Section 9 (b) (3) was to attack the problem of dividedloyalty which concerned this Board and disturbed the courts in thosecases, decided before 1947, in which the same labor organizationsought to represent both an employer's guards and those of his em-ployees who were not guards whose derelictions the former mightbe expected to report.However, we do not believe that the majorityopinion implements that over-all intent. It appears to do the preciseopposite.For it invites the employees of this Employer's operatingdepartment to seek representation by some unaffiliated labororganiza-tion which represents only guards and watchmen, and which wouldpresumably also-and alone-be eligible to represent the watchmenemployed by the Employer's subscribers.As such subscriber's watch- AMERICAN DISTRICT TELEGRAPHCOMPANY523men are normallylikely to be the only employees on protected premiseswhen an alarmis received, the majority decision, instead of isolatingthe guards from the guarded, tends to draw the two groups closertogether.This will tend to enhance rather than to diminish the very'opportunities for collusion which Congress seems to have thought asource oftemptation if both associated in the same labor organization.